--------------------------------------------------------------------------------

Exhibit 10.45
 
RAPTOR PHARMACEUTICAL CORP.
2014 EMPLOYMENT COMMENCEMENT STOCK INCENTIVE PLAN


————————————————
Plan Document
————————————————


1.
Introduction.

 
 (a)  Purpose. Raptor Pharmaceutical Corp. (the “Company”) hereby establishes
this equity-based incentive compensation plan to be known as the Raptor
Pharmaceutical Corp. 2014 Employment Commencement Stock Incentive Plan (the
“Plan”), for the following purposes: (i) to enhance the Company’s ability to
attract highly qualified personnel; (ii) to enhance the long-term performance
and competitiveness of the Company; and (iii) to align the interests of Plan
Participants with those of the Company’s stockholders. Only Eligible Persons may
receive awards under the Plan.


(b)            Definitions. Terms that begin with an initial capital letter in
the Plan and any Appendices have the defined meaning set forth in Appendix I or
elsewhere in this Plan, in either case unless the context of their use clearly
indicates a different meaning.


(c)            Effective Date. This Plan shall become effective on the date the
Board adopts the Plan (the “Effective Date”).


(d)            Appendices. Incorporated by reference and thereby part of the
Plan are the terms set forth in the following appendices:



 
Appendix I
Definitions

 
Appendix II
Special Sub-Plan for Non-U.S.-Based Eligible Employees



2.    Types of Awards. The Plan permits the granting of the following types of
Awards according to the Sections of the Plan listed here:



 
Section 5
Stock Options

 
Section 6
Restricted Shares and Restricted Share Units (“RSUs”)



3.
Shares Available for Awards.

 
(a)            Generally. Subject to Section 9 below, a total of 2,400,000
Shares shall be available for issuance under the Plan, all of which may be used
for any form of Award under the Plan. The Shares deliverable pursuant to Awards
shall be authorized but unissued Shares, or Shares that the Company otherwise
holds in treasury or in trust.


(b)            Replenishment; Counting of Shares. Any Shares reserved for Plan
Awards will again be available for future Awards if the Shares for any reason
will never be issued to a Participant or Beneficiary pursuant to an Award (for
example, due to its settlement in cash rather than in Shares, or the Award's
forfeiture, cancellation, expiration, or net settlement in cash without the
issuance of Shares (for purposes of clarification, Shares not issued or
delivered as a result of a net settlement of an outstanding Award delivered in
Shares may not again be made available for issuance under the Plan)). Further,
and to the extent permitted under Applicable Law, the maximum number of Shares
available for delivery under the Plan shall not be reduced by any Shares issued
under the Plan through the settlement, assumption, or substitution of
outstanding awards or obligations to grant future awards as a condition of the
Company's or a Subsidiary's acquiring another entity. On the other hand, Shares
that a Person owns and tenders in payment of all or part of the exercise price
of an Award or in satisfaction of applicable Withholding Taxes or Shares
purchased on the open market with the cash proceeds from the exercise of Options
shall not increase the number of Shares available for future issuance under the
Plan.
 

--------------------------------------------------------------------------------

4.
Eligibility.

 
(a)            General Rule. Subject to the express provisions of the Plan, the
Committee shall determine from the class of Eligible Persons those Persons to
whom Awards may be granted. Each Award shall be evidenced by an Award Agreement
that sets forth its Grant Date and all other terms and conditions of the Award,
that is signed on behalf of the Company (or delivered by an authorized agent
through an electronic medium), and that, if required by the Committee, is signed
by the Eligible Person as an acceptance of the Award. The grant of an Award
shall not obligate the Company or any Affiliate to continue the employment or
service of any Eligible Person, or to provide any future Awards or other
remuneration at any time thereafter.


5.
Stock Options.

 
(a)            Grants. The Committee may grant Options to Eligible Persons
pursuant to Award Agreements setting forth terms and conditions that are not
inconsistent with the Plan, that may be immediately exercisable or that may
become exercisable in whole or in part based on future events or conditions,
that may include vesting or other requirements for the right to exercise the
Option, and that may differ for any reason between Eligible Persons or classes
of Eligible Persons; provided in all instances that:



(i) the exercise price for Shares subject to purchase through exercise of an
Option shall not be less than 100% of the Fair Market Value of the underlying
Shares on the Grant Date; and



no Option shall be exercisable for a term ending more than ten years after its
Grant Date.


(b)            Method of Exercise. Each Option may be exercised, in whole or in
part (provided that the Company shall not be required to issue fractional
Shares) at any time and from time to time prior to its expiration, but only
pursuant to the terms of the applicable Award Agreement, and subject to the
times, circumstances, and conditions for exercise contained in the applicable
Award Agreement. To the extent that Options are exercised, they shall be
exercised with respect to the first-vested Options, unless expressly provided
otherwise in the documents evidencing the exercise. Exercise shall occur by
delivery of both written notice of exercise to the secretary of the Company, and
payment of the full exercise price for the Shares being purchased. Unless the
Committee determines otherwise, the methods of payment that the Committee may in
its discretion accept or commit to accept in an Award Agreement include:
 

--------------------------------------------------------------------------------

(i) Cash;




(ii) Certified check, wire transfer, or equivalent; or




(iii) Any combination of the foregoing methods of payment.



The Company shall not be required to deliver Shares pursuant to the exercise of
an Option until the Company has received sufficient funds to cover the full
exercise price due and all applicable Withholding Taxes required by reason of
such exercise.


No Participant who is a Director or an “executive officer” of the Company within
the meaning of Section 13(k) of the Exchange Act shall be permitted to make
payment with respect to any Awards granted under the Plan, or continue any
extension of credit with respect to such payment with a loan from the Company or
a loan arranged by the Company in violation of Section 13(k) of the Exchange
Act.


(c)            Termination of Continuous Service. The Committee may establish
and set forth in the applicable Award Agreement the terms and conditions on
which an Option shall remain exercisable, if at all, following termination of a
Participant’s Continuous Service. The Committee may waive or modify these
provisions at any time. To the extent that a Participant is not entitled to
exercise an Option at the date of his or her termination of Continuous Service,
or if the Participant (or other Person entitled to exercise the Option) does not
exercise the Option to the extent so entitled within the time specified in the
Award Agreement or below (as applicable), the Option shall terminate, and the
Shares underlying the unexercised portion of the Option shall revert to the Plan
and become available for future Awards.


The following provisions shall apply to the extent an Award Agreement does not
specify contrary terms and conditions upon which an Option shall terminate when
there is a termination of a Participant’s Continuous Service:
 
Reason for Terminating Continuous Service
Option Termination Date
(I) By the Company for Cause, or what would have been Cause if the Company had
known all of the relevant facts.
Termination of the Participant’s Continuous Service, or when Cause first existed
if earlier.
(II) Participant is Disabled.
Within one year after termination of the Participant’s Continuous Service.
(III) Retirement of the Participant.
Within six months after termination of the Participant’s Continuous Service.
(IV) Death of the Participant during Continuous Service or within 90 days
thereafter.
Within one year after termination of the Participant’s Continuous Service.
(V) Other than due to Cause or the Participant’s Disability, Retirement, or
Death.
Within 90 days after termination of the Participant’s Continuous Service.



 

--------------------------------------------------------------------------------

If there is a Securities and Exchange Commission blackout period (or a
Committee-imposed blackout period) that prohibits the buying or selling of
Shares during any part of the ten-day period before the expiration of any Option
based on the termination of a Participant’s Continuous Service (as described
above), the period for exercising the Options shall be extended until ten days
beyond when such blackout period ends. Notwithstanding any provision hereof or
within an Award Agreement, no Option shall ever be exercisable after the
expiration date of its original term as set forth in the Award Agreement.


6.
Restricted Shares and RSUs.

 
(a)            Grant. The Committee may grant Restricted Share and RSU Awards to
Eligible Persons, in all cases pursuant to Award Agreements setting forth terms
and conditions that are not inconsistent with the Plan. The Committee shall
establish as to each Restricted Share or RSU Award the number of Shares
deliverable or subject to the Award (which number may be determined by a written
formula), and the period or periods of time (the “Restriction Period”) at the
end of which all or some restrictions specified in the Award Agreement shall
lapse, and the Participant shall receive unrestricted Shares (or cash to the
extent provided in the Award Agreement) in settlement of the Award. Such
restrictions may include, without limitation, restrictions concerning voting
rights and transferability, and such restrictions may lapse separately or in
combination at such times and pursuant to such circumstances or based on such
criteria as selected by the Committee, including, without limitation, criteria
based on the Participant’s duration of employment with the Company, individual,
group, or divisional performance criteria, Company performance, or other
criteria selected by the Committee. The Committee may make Restricted Share and
RSU Awards with or without the requirement for payment of cash or other
consideration.


(b)            Vesting and Forfeiture. The Committee shall set forth, in an
Award Agreement granting Restricted Shares or RSUs, the terms and conditions
under which the Participant’s interest in the Restricted Shares or the Shares
subject to RSUs will become vested and non-forfeitable. Except as set forth in
the applicable Award Agreement or as the Committee otherwise determines, upon
termination of a Participant’s Continuous Service for any reason, the
Participant shall forfeit his or her Restricted Shares and RSUs to the extent
the Participant’s interest therein has not vested on or before such termination
date; provided that, if a Participant purchases Restricted Shares and forfeits
them for any reason, the Company shall return the purchase price to the
Participant to the extent either set forth in an Award Agreement or required by
Applicable Laws.


(c)            Certificates for Restricted Shares. Unless otherwise provided in
an Award Agreement, the Company shall hold certificates representing Restricted
Shares and dividends (whether in Shares or cash) that accrue with respect to
them until the restrictions lapse, and the Participant shall provide the Company
with appropriate stock powers endorsed in blank. The Participant’s failure to
provide such stock powers within ten days after a written request from the
Company shall entitle the Committee to unilaterally declare a forfeiture of all
or some of the Participant’s Restricted Shares.
 

--------------------------------------------------------------------------------

(d)            Section 83(b) Elections. A Participant may make an election under
Code Section 83(b) (“Section 83(b) Election”) with respect to Restricted Shares.


(e)            Issuance of Shares Upon Vesting. As soon as practicable after
vesting of a Participant’s Restricted Shares (or of the right to receive Shares
underlying RSUs), the Company shall deliver to the Participant, free from
vesting restrictions, one Share for each surrendered and vested Restricted Share
(or deliver one Share free of the vesting restriction for each vested RSU),
unless an Award Agreement provides otherwise and subject to Section 7 regarding
Withholding Taxes. No fractional Shares shall be distributed, and cash shall be
paid in lieu thereof.


7.
Taxes; Withholding.



(a)            General Rule. Participants are solely responsible and liable for
the satisfaction of all taxes and penalties that may arise in connection with
Awards, and neither the Company, any Affiliate, nor any of their employees,
directors, or agents shall have any obligation to mitigate, indemnify, or to
otherwise hold any Participant harmless from any or all of such taxes. The
Company’s obligation to deliver Shares (or to pay cash) to Participants pursuant
to Awards is at all times subject to their prior or coincident satisfaction of
all required Withholding Taxes. Except to the extent otherwise either provided
in an Award Agreement or thereafter authorized by the Committee, the Company or
any Affiliate may, but is not obligated to, satisfy required Withholding Taxes
that the Participant has not otherwise arranged to settle before the due date
thereof:



(i) first from withholding the cash otherwise payable to the Participant
pursuant to the Award;




(ii) then by withholding and canceling the Participant’s rights with respect to
a number of Shares that (A) would otherwise have been delivered to the
Participant pursuant to the Award, and (B) have an aggregate Fair Market Value
equal to the Withholding Taxes (such withheld Shares to be valued on the basis
of the aggregate Fair Market Value thereof on the date of the withholding); and




(iii) finally, withholding the cash otherwise payable to the Participant by the
Company.



The number of Shares withheld and canceled to pay a Participant’s Withholding
Taxes will be rounded up to the nearest whole Share sufficient to satisfy such
taxes, with cash being paid to the Participant in an amount equal to the amount
by which the Fair Market Value of such Shares exceeds the Withholding Taxes.


(b)            U.S. Code Section 409A. To the extent that the Committee
determines that any Award granted under the Plan is subject to Code Section
409A, the Award Agreement evidencing such Award shall incorporate the terms and
conditions required by Code Section 409A. To the extent applicable, the Plan and
Award Agreements shall be interpreted in accordance with Code Section 409A and
Department of Treasury regulations and other interpretive guidance issued
thereunder, including, without limitation, any such regulations or other
guidance that may be issued after the Effective Date. Notwithstanding any
provision of the Plan to the contrary, the Committee may adopt such amendments
to the Plan and the applicable Award Agreement or adopt other policies and
procedures (including amendments, policies, and procedures with retroactive
effect), or take any other actions, that the Committee determines are necessary
or appropriate (i) to exempt the Award from Code Section 409A and/or preserve
the intended tax treatment of the benefits provided with respect to the Award,
or (ii) to comply with the requirements of Code Section 409A and related
Department of Treasury guidance and thereby avoid the application of any penalty
taxes under such Section.
 

--------------------------------------------------------------------------------

(c)            Unfunded Tax Status. The Plan is intended to be an “unfunded”
plan for incentive compensation. With respect to any payments not yet made to a
Person pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give the Person any rights that are greater than those of a
general creditor of the Company or any Affiliate, and a Participant’s rights
under the Plan at all times constitute an unsecured claim against the general
assets of the Company for the collection of benefits as they come due. Neither
the Participant nor the Participant’s duly authorized transferee or
Beneficiaries shall have any claim against or rights in any specific assets,
Shares, or other funds of the Company.


8.
Non-Transferability of Awards.

 
(a)            General. Except as set forth in this Section, or as otherwise
approved by the Committee, Awards may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution. The designation of a death Beneficiary by a
Participant will not constitute a transfer. An Award may be exercised, during
the lifetime of the holder of an Award, only by such holder, by the duly
authorized legal representative of a holder who is Disabled, or by a transferee
permitted by this Section.


(b)            Limited Transferability Rights. Unless an Award Agreement
provides otherwise, the Committee may in its discretion permit individuals to
transfer Awards on such terms and conditions as the Committee deems appropriate,
either (i) by instrument to the Participant’s “Immediate Family” (as defined
below), (ii) by instrument to an inter vivos or testamentary trust (or other
entity) in which the Award is to be passed to the Participant’s designated
beneficiaries, or (iii) by gift to charitable institutions. Any transferee of
the Participant’s rights shall succeed and be subject to all of the terms of the
applicable Award Agreement and the Plan. “Immediate Family” means any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, domestic
partner, former spouse, former domestic partner, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, and shall include adoptive relationships.


(c)            Death. In the event of the death of a Participant, any
outstanding Awards issued to the Participant shall automatically be transferred
to the Participant’s Beneficiary (or, if no Beneficiary is designated or
surviving, to the Person or Persons to whom the Participant’s rights under the
Award pass by will or the laws of descent and distribution).
 

--------------------------------------------------------------------------------

9.
Change in Capital Structure; Change in Control; Etc.



(a)            Changes in Capitalization. The Committee shall equitably adjust
the number of Shares covered by each outstanding Award, and the number of Shares
that have been authorized for issuance under the Plan but as to which no Awards
have yet been granted or that have been returned to the Plan upon cancellation,
forfeiture, or expiration of an Award, and the exercise or other price per Share
covered by each such outstanding Award to reflect any increase or decrease in
the number of issued Shares resulting from a stock-split, reverse stock-split,
stock dividend, combination, recapitalization, or reclassification of the
Shares, merger, consolidation, change in form of organization, or any other
increase or decrease in the number of issued Shares effected without receipt of
consideration by the Company. In the event of any such transaction or event, the
Committee may provide in substitution for any or all outstanding Awards such
alternative consideration (including cash or securities of any surviving entity)
as it may in good faith determine to be equitable under the circumstances and
may require in connection therewith the surrender of all Awards so replaced. In
any case, such substitution of cash or securities shall not require the consent
of any Person who is granted Awards pursuant to the Plan. Except as expressly
provided herein, or in an Award Agreement, if the Company issues for
consideration shares of stock of any class or securities convertible into shares
of stock of any class, the issuance shall not affect, and no adjustment by
reason thereof shall be required to be made with respect to, the number or price
of Shares subject to any Award.


(b)            Dissolution or Liquidation. In the event of the dissolution or
liquidation of the Company other than as part of a Change of Control, each Award
will terminate immediately prior to the consummation of such dissolution or
liquidation, subject to the ability of the Committee to exercise any discretion
authorized in the case of a Change in Control.


(c)            Change in Control. Notwithstanding anything to the contrary in
any Award Agreement, in the event of a Change in Control, no less than 50% of
each Award that was outstanding and unvested immediately prior to such Change in
Control shall immediately vest (and, to the extent applicable, become
exercisable) as to 50% of the Shares that otherwise would have been unvested
(the “Automatic Vesting”). For the sake of clarity, an Award Agreement or an
unexpired employment agreement may provide for more favorable accelerated
vesting terms in which case the more favorable accelerated vesting terms from
the Award Agreement or unexpired employment agreement shall apply.


In the event of a Change in Control, subject to the terms of any Award
Agreements or employment-related agreements between the Company or any
Affiliates and any Participant, each outstanding Award shall be assumed or a
substantially equivalent award shall be substituted by the surviving or
successor company or a parent or subsidiary of such successor company (in each
case, the “Successor Company”) upon consummation of the transaction.
Notwithstanding the foregoing, instead of having outstanding Awards be assumed
or replaced with equivalent awards by the Successor Company, the Committee may
in its sole and absolute discretion and authority, without obtaining the
approval or consent of the Company’s stockholders or any Participant with
respect to his or her outstanding Awards, take one or more of the following
actions (with respect to any or all of the Awards, and with discretion to
differentiate between individual Participants and Awards for any reason):
 

--------------------------------------------------------------------------------

(i) accelerate the vesting of Awards so that Awards shall vest (and, to the
extent applicable, become exercisable) as to the Shares that otherwise would
have been unvested and provide that repurchase rights of the Company with
respect to Shares issued pursuant to an Award shall lapse as to the Shares
subject to such repurchase right;




(ii) arrange or otherwise provide for the payment of cash or other consideration
to Participants in exchange for the satisfaction and cancellation of outstanding
Awards (with the Committee determining the amount payable to each Participant
based on the Fair Market Value, on the date of the Change in Control, of the
Award being canceled, based on any reasonable valuation method selected by the
Committee, which amount may be adjusted downward to the extent the Committee
reasonably determines required by Section 409A);




(iii) terminate all or some Awards upon the consummation of the transaction;
provided that the Committee shall provide for vesting of such Awards in full as
of a date immediately prior to consummation of the Change in Control. To the
extent that an Award is not exercised prior to consummation of a transaction in
which the Award is not being assumed or substituted, such Award shall terminate
upon such consummation;




(iv) make such other modifications, adjustments, or amendments to outstanding
Awards or this Plan as the Committee deems necessary or appropriate, subject,
however, to the terms of this Section 9.



10.    Recoupment of Awards. Unless otherwise specifically provided in an Award
Agreement, and to the extent permitted by Applicable Law, the Committee may in
its sole and absolute discretion, without obtaining the approval or consent of
the Company’s stockholders or of any Participant, require that any Participant
reimburse the Company for all or any portion of any Awards granted under this
Plan (“Reimbursement”), terminate any outstanding, unexercised, unexpired,
unpaid, or deferred Awards (“Termination”), rescind any exercise, payment, or
delivery pursuant to the Award (“Rescission”), or recapture any Shares (whether
restricted or unrestricted) or proceeds from the Participant’s sale of Shares
issued pursuant to the Award (“Recapture”), if and to the extent:


(a)            the granting, vesting, or payment of such Award was predicated
upon the achievement of certain financial results that were subsequently the
subject of a material financial restatement;


(b)            in the Committee’s view the Participant either benefited from a
calculation that later proves to be materially inaccurate, or engaged in fraud
or misconduct that caused or partially caused the need for a material financial
restatement by the Company or any Affiliate; and


(c)            a lower granting, vesting, or payment of such Award would have
occurred based upon the conduct described in clause (b) of this Section.
 

--------------------------------------------------------------------------------

In each instance, the Committee will, to the extent practicable and allowable
under Applicable Laws, require Reimbursement, Termination, or Rescission of, or
Recapture relating to, any such Award granted to a Participant; provided that
the Company will not seek Reimbursement, Termination, or Rescission of, or
Recapture relating to, any such Awards that were paid or vested more than three
years prior to the first date of the applicable restatement period.
 
11.     Relationship to Other Benefits. No payment pursuant to the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare, or other benefit plan of the
Company or any Affiliate except to the extent otherwise expressly provided in
writing in such other plan or an agreement thereunder.


12.     Administration of the Plan. The Committee shall administer the Plan in
accordance with its terms; provided that the Board may always act as the
Committee on any matter. The Committee shall hold meetings at such times and
places as it may determine and shall make such rules and regulations for the
conduct of its business as it deems advisable. In the absence of a duly
appointed Committee, the Board shall function as the Committee for all purposes
of the Plan.
 
(a)            Committee Composition. The Board shall appoint the members of the
Committee if other than the Board. The Board may at any time appoint additional
members to the Committee, remove and replace members of the Committee with or
without Cause, and fill vacancies on the Committee however caused.


(b)            Powers of the Committee. Subject to the provisions of the Plan,
the Committee shall have the authority, in its sole discretion:



(i) to adopt procedures from time to time in the Committee’s discretion to
ensure that an Employee is eligible to participate in the Plan prior to the
granting of any Awards to such Employee under the Plan (including, without
limitation, a requirement, if any, that each such Employee certify to the
Company prior to the receipt of an Award under the Plan that he or she has not
been previously employed by the Company or a Subsidiary, or if previously
employed, has had a bona fide period of non-employment, and that the grant of
Awards under the Plan is an inducement material to his or her agreement to enter
into employment with the Company or a Subsidiary);




(ii) to grant Awards and to determine Eligible Persons to whom Awards shall be
granted from time to time, and the number of Shares, units, or dollars to be
covered by each Award;




(iii) to determine, from time to time, the Fair Market Value of Shares;




(iv) to determine, and to set forth in Award Agreements, the terms and
conditions of all Awards, including any applicable exercise or purchase price,
the installments and conditions under which an Award shall become vested (which
may be based on performance), terminated, expired, canceled, or replaced, and
the circumstances for vesting acceleration or waiver of forfeiture restrictions,
and other restrictions and limitations;

 

--------------------------------------------------------------------------------

(v) to approve the forms of Award Agreements and all other documents, notices,
and certificates in connection therewith which need not be identical either as
to type of Award or among Participants;




(vi) to construe and interpret the terms of the Plan and any Award Agreement, to
determine the meaning of their terms, and to prescribe, amend, and rescind rules
and procedures relating to the Plan and its administration;




(vii) to the extent consistent with the purposes of the Plan and without
amending the Plan, to modify, to cancel, or to waive the Company’s rights with
respect to any Awards, to adjust or to modify Award Agreements for changes in
Applicable Law, and to recognize differences in foreign law, tax policies, or
customs;




(viii) to require, as a condition precedent to the grant, vesting, exercise,
settlement, and/or issuance of Shares pursuant to any Award, that a Participant
agree to execute a general release of claims (in any form that the Committee may
require, in its sole discretion, which form may include any other provisions,
e.g., confidentiality and restrictions on competition, that are found in general
claims release agreements that the Company utilizes or expects to utilize);




(ix) in the event that the Company establishes, for itself or using the services
of a third party, an automated system for the documentation, granting,
settlement, or exercise of Award, such as a system using an Internet website or
interactive voice response, to implement paperless documentation, granting,
settlement, or exercise of Awards by a Participant may be permitted through the
use of such an automated system; and




(x) to make all interpretations and to take all other actions that the Committee
may consider necessary or advisable to administer the Plan or to effectuate its
purposes.



Subject to Applicable Law and the restrictions set forth in the Plan, the
Committee may delegate administrative functions to individuals who are Directors
or Employees. For the avoidance of doubt, only the Committee and the Board,
acting in accordance with this Section 12, may grant Awards hereunder.


(c)            Local Law Adjustments and Sub-plans. To facilitate the making of
any grant of an Award under this Plan, the Committee may adopt rules and provide
for such special terms for Awards to Participants who are foreign nationals or
who are employed by the Company or any Affiliate outside of the United States of
America as the Committee may consider necessary or appropriate to accommodate
differences in local law, tax policy, or custom. Without limiting the foregoing,
the Company is specifically authorized to adopt rules and procedures regarding
the conversion of local currency, taxes, withholding procedures, and handling of
stock certificates which vary with the customs and requirements of particular
countries. The Company may adopt sub-plans and establish escrow accounts and
trusts, and settle Awards in cash in lieu of Shares, as may be appropriate,
required, or applicable to particular locations and countries.
 

--------------------------------------------------------------------------------

(d)            Action by Committee. Unless otherwise established by the Board or
in any charter of the Committee, a majority of the Committee shall constitute a
quorum and the acts of a majority of the members present at any meeting at which
a quorum is present, and acts approved in writing by all members of the
Committee in lieu of a meeting, shall be deemed the acts of the Committee. Each
member of the Committee is entitled to, in good faith, rely or act upon any
report or other information furnished to that member by an officer or other
Employee of the Company or any Affiliate, the Company’s independent certified
public accountants, or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan.


(e)            Deference to Committee Determinations. The Committee shall have
the discretion to interpret or construe ambiguous, unclear, or implied (but
omitted) terms in any fashion it deems to be appropriate in its sole discretion,
and to make any findings of fact needed in the administration of the Plan or
Award Agreements. The Committee’s prior exercise of its discretionary authority
shall not obligate it to exercise its authority in a like fashion thereafter.
The Committee’s interpretation and construction of any provision of the Plan, or
of any Award or Award Agreement, and all determinations the Committee makes
pursuant to the Plan shall be final, binding, and conclusive. The validity of
any such interpretation, construction, decision, or finding of fact shall not be
given de novo review if challenged in court, by arbitration, or in any other
forum, and shall be upheld unless clearly made in bad faith or materially
affected by fraud.


(f)            No Liability; Indemnification. Neither the Board nor any
Committee member, nor any Person acting at the direction of the Board or the
Committee, shall be liable for any act, omission, interpretation, construction,
or determination made in good faith with respect to the Plan, any Award, or any
Award Agreement. The Company and its Affiliates shall pay or reimburse any
member of the Committee, as well as any Director who in good faith takes action
on behalf of the Plan, for all expenses incurred with respect to the Plan, and
to the full extent allowable under Applicable Law shall indemnify each and every
one of them for any claims, liabilities, and costs (including reasonable
attorneys’ fees) arising out of their good faith performance of duties on behalf
of the Plan. The Company and its Affiliates may, but shall not be required to,
obtain liability insurance for this purpose.


(g)            Expenses. The expenses of administering the Plan shall be borne
jointly and severally by the Company and its Affiliates.


13.    Modification of Awards and Substitution of Options. Within the
limitations of the Plan, the Committee may modify an Award to accelerate the
rate at which an Option may be exercised, to accelerate the vesting of any
Award, to extend or renew outstanding Awards, to accept the cancellation of
outstanding Awards to the extent not previously exercised, or to make any change
that the Plan would permit for a new Award. However, except in connection with a
Change in Control or as approved by the Company's stockholders for any period
during which it is subject to the reporting requirements of the Exchange Act,
the Committee may not cancel an outstanding Option whose exercise price is
greater than Fair Market Value at the time of cancellation for the purpose of
reissuing the Option to the Participant at a lower exercise price or granting a
replacement award of a different type, or in exchange for cash, or otherwise
allowing for a "repricing" within the meaning of applicable federal securities
laws. Notwithstanding the foregoing, no modification of an outstanding Award may
materially and adversely affect a Participant's rights thereunder unless either
(i) the Participant provides written consent to the modification, or (ii) before
a Change in Control, the Committee determines in good faith that the
modification is not materially adverse to the Participant; provided, however,
that no action pursuant to Section 9 shall be considered to materially or
adversely affect Participant's rights
 

--------------------------------------------------------------------------------

14.    Plan Amendment and Termination. The Board may amend or terminate the Plan
as it shall deem advisable. A termination or amendment of the Plan shall not
materially and adversely affect a Participant’s vested rights under an Award
previously granted to him or her, unless the Participant consents in writing to
such termination or amendment. Notwithstanding the foregoing, the Committee may
amend the Plan to comply with changes in tax or securities laws or regulations,
or in the interpretation thereof. Term of Plan. If not sooner terminated by the
Board, this Plan shall terminate at the close of business on the date ten years
after its Effective Date. No Awards shall be made under the Plan after its
termination.


15.    Governing Law. The terms of this Plan shall be governed by the laws of
the State of Delaware, within the United States of America, without regard to
the State’s conflict of laws rules.


16.
Laws and Regulations.



(a)            General Rules. This Plan, the granting of Awards, the exercise of
Options, and the obligations of the Company hereunder (including those to pay
cash or to deliver, sell, or accept the surrender of any of its Shares or other
securities) shall be subject to all Applicable Law. In the event that any Shares
are not registered under any Applicable Law prior to the required delivery of
them pursuant to Awards, the Company may require, as a condition to their
issuance or delivery, that the Persons to whom the Shares are to be issued or
delivered make any written representations and warranties (such as that such
Shares are being acquired by the Participant for investment for the
Participant’s own account and not with a view to, for resale in connection with,
or with an intent of participating directly or indirectly in, any distribution
of such Shares) that the Committee may reasonably require, and the Committee may
in its sole discretion include a legend to such effect on the certificates
representing any Shares issued or delivered pursuant to the Plan.


(b)            Blackout Periods. Notwithstanding any contrary terms within the
Plan or any Award Agreement, the Committee shall have the absolute discretion to
impose a “blackout” period on the exercise of any Option, as well as the
settlement of any Award, with respect to any or all Participants (including
those whose Continuous Service has ended) to the extent that the Committee
determines that doing so is either desirable or required in order to comply with
applicable securities laws.


No Stockholder Rights. Neither a Participant nor any transferee or Beneficiary
of a Participant shall have any rights as a stockholder of the Company with
respect to any Shares underlying any Award until the date of issuance of a share
certificate to such Participant, transferee, or Beneficiary for such Shares in
accordance with the Company’s governing instruments and Applicable Law. Prior to
the issuance of Shares or Restricted Shares pursuant to an Award, a Participant
shall not have the right to vote or to receive dividends or any other rights as
a stockholder with respect to the Shares underlying the Award (unless otherwise
provided in the Award Agreement for Restricted Shares), notwithstanding its
exercise in the case of Options. No adjustment will be made for a dividend or
other right that is determined based on a record date prior to the date the
stock certificate is issued, except as otherwise specifically provided for in
this Plan or an Award Agreement.
 

--------------------------------------------------------------------------------

18.      Stockholder Approval of the Plan not Required. It is expressly intended
that approval of the Company’s stockholders not be required as a condition of
the effectiveness of the Plan, and the Plan’s provisions shall be interpreted in
a manner consistent with such intent for all purposes. Specifically, Nasdaq
Stock Market Rule 5635(c) generally requires stockholder approval for stock
option plans or other equity compensation arrangements adopted by companies
whose securities are listed on the Nasdaq Stock Market pursuant to which stock
awards or stock may be acquired by officers, directors, employees, or
consultants of such companies. Nasdaq Stock Market Rule 5635(c)(4) provides an
exception to this requirement for issuances of securities to a person not
previously an employee or director of the issuer, or following a bona fide
period of non-employment, as an inducement material to the individual’s entering
into employment with the issuer; provided, such issuances are approved by either
the issuer’s compensation committee comprised of a majority of independent
directors or a majority of the issuer’s independent directors. Notwithstanding
anything to the contrary herein, Awards under the Plan may only be made to
Employees who have not previously been an Employee or Director of the Company or
a Subsidiary, or following a bona fide period of non-employment by the Company
or a Subsidiary, as an inducement material to the Employee’s entering into
employment with the Company or a Subsidiary. Awards under the Plan will be
approved by (i) the Company’s Compensation Committee comprised of a majority of
the Company’s Independent Directors or (ii) a majority of the Company’s
Independent Directors. Accordingly, pursuant to Nasdaq Stock Market Rule
5635(c)(4), the issuance of Awards and the Shares issuable upon exercise or
vesting of such Awards pursuant to the Plan are not subject to the approval of
the Company’s stockholders.
 

--------------------------------------------------------------------------------

___________________


Appendix I: Definitions
___________________


As used in the Plan, the following terms have the meanings indicated when they
begin with initial capital letters within the Plan:


 “Applicable Law” means the legal requirements relating to the administration of
options and share-based plans under any applicable laws of the United States,
any other country, and any provincial, state, or local subdivision, any
applicable stock exchange or automated quotation system rules or regulations, as
such laws, rules, regulations, and requirements shall be in place from time to
time.


“Award” means any award made pursuant to the Plan, including awards made in the
form of an Option, a Restricted Share, an RSU, or any combination thereof,
whether alternative or cumulative.


“Award Agreement” means any written document setting forth the terms of an Award
that has been authorized by the Committee. The Committee shall determine the
form or forms of documents to be used, and may change them from time to time for
any reason.


“Beneficiary” means the person or entity designated by the Participant, in a
form approved by the Company, to exercise the Participant’s rights with respect
to an Award or receive payment or settlement under an Award after the
Participant’s death.


“Board” means the Board of Directors of the Company.


“Cause” will have the meaning set forth in any unexpired employment agreement
between the Company and the Participant. In the absence of such an agreement,
“Cause” will exist if the Participant is terminated from employment or other
service with the Company or a Subsidiary for any of the following reasons: (i)
the Participant’s willful failure to substantially perform his or her material
duties and responsibilities to the Company or deliberate violation of a material
Company policy; (ii) the Participant’s commission of any material act or acts of
fraud, embezzlement, dishonesty, or other willful misconduct; (iii) the
Participant’s material unauthorized use or disclosure of any proprietary
information or trade secrets of the Company or any other party to whom the
Participant owes an obligation of nondisclosure as a result of his or her
relationship with the Company; or (iv) Participant’s willful and material breach
of any of his or her material obligations under any written agreement or
covenant with the Company. The foregoing definition does not in any way limit
the Company’s ability to terminate a Participant’s employment or consulting
relationship at any time, and the term “Company” will be interpreted herein to
include any Affiliate or successor thereto, if appropriate. Furthermore, a
Participant’s Continuous Service shall be deemed to have terminated for Cause
within the meaning hereof if, at any time (whether before, on, or after
termination of the Participant’s Continuous Service), facts or circumstances are
discovered that would have justified a termination for Cause.


“Change in Control” means any of the following:
 

--------------------------------------------------------------------------------

(i) Acquisition of Controlling Interest. Any Person (other than Persons who are
Employees at any time more than one year before a transaction) becomes the
Beneficial Owner (within the meaning of Rule 13d-3 promulgated under the
Exchange Act), directly or indirectly, of securities of the Company representing
50% or more of the combined voting power of the Company’s then-outstanding
securities. In applying the preceding sentence, (a) securities acquired directly
from the Company or its Affiliates by or for the Person shall not be taken into
account, and (b) an agreement to vote securities shall be disregarded unless its
ultimate purpose is to cause what would otherwise be Change in Control, as
reasonably determined by the Board.




(ii) Merger. The Company consummates a merger, or consolidation of the Company
with any other corporation unless: (a) the voting securities of the Company
outstanding immediately before the merger or consolidation would continue to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least 50% of the combined voting power of
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation; and (b) no Person (other than
Persons who are Employees at any time more than one year before a transaction)
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 50% or more of the combined voting power of the Company’s
then-outstanding securities.




(iii) Sale of Assets. The sale or disposition by the Company of all, or
substantially all, of the Company’s assets.




(iv) Liquidation or Dissolution. The stockholders of the Company approve a plan
or proposal for liquidation or dissolution of the Company.



Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity that owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.


“Code” means the Internal Revenue Code of 1986, as amended.


“Committee” means the Board or, to the extent the Board delegates its
responsibilities under the Plan to the Compensation Committee of the Board
(“Compensation Committee”), the Compensation Committee or its successor;
provided that the term “Committee” means (i) the Board when acting at any time
in lieu of the Committee, and (ii) with respect to any decision relating to a
Reporting Person, a committee consisting solely of two or more Directors who are
disinterested within the meaning of Rule 16b-3. Any action taken by the Board in
connection with the adminstration of the Plan shall not be deemed approved by
the Board unless such actions are approved by a majority of the Independent
Directors.
 

--------------------------------------------------------------------------------

“Company” means Raptor Pharmaceutical Corp., a Delaware corporation; provided
that, in the event the Company reincorporates to another jurisdiction, all
references to the term “Company” shall refer to the Company in such new
jurisdiction.


“Company Stock” means common stock, $0.001 par value, of the Company. In the
event of a change in the capital structure of the Company affecting the common
stock (as provided in Section 9), the Shares resulting from such a change in the
common stock shall be deemed to be Company Stock within the meaning of the Plan.


 “Continuous Service” means a Participant’s period of service with the Company
or a Subsidiary in the absence of any interruption or termination. Continuous
Service shall not be considered interrupted in the case of: (i) sick leave; (ii)
military leave; (iii) any other leave of absence approved by the Committee,
provided that such leave is for a period of not more than 90 days, unless
reemployment upon the expiration of such leave is guaranteed by contract or
statute, or unless provided otherwise pursuant to a Plan rule adopted by the
Committee from time to time; or (iv) transfers between locations of the Company
or between the Company and its Affiliates. Changes in status between service as
an Employee to an independent contractor, Director, or a consultant will not
constitute an interruption of Continuous Service if the individual continues to
perform bona fide services for the Company or a Subsidiary. The Committee shall
have the discretion to determine whether and to what extent the vesting of any
Awards shall be tolled during any paid or unpaid leave of absence; provided,
however, that in the absence of such determination, vesting for all Awards shall
be tolled during any such unpaid leave (but not for a paid leave).


“Director” means a member of the Board, or a member of the board of directors of
a Subsidiary.


“Disabled” means, a condition under which the Participant:


(a)            is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months; or


(b)            by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, received income replacement
benefits for a period of not less than three months under an accident or health
plan covering Employees of the Company.


“Eligible Person” means any Employee who has not previously been an Employee or
Director of the Company or a Subsidiary, or is commencing employment with the
Company or a Subsidiary following a bona fide period of non-employment by the
Company or a Subsidiary, if he or she is granted an Award in connection with his
or her commencement of employment with the Company or a Subsidiary and such
grant is an inducement material to his or her entering into employment with the
Company or a Subsidiary. The Board may in its discretion adopt procedures from
time to time to ensure that an Employee is eligible to participate in the Plan
prior to the granting of any Awards to such Employee under the Plan (including,
without limitation, a requirement, that each such Employee certify to the
Company prior to the receipt of an Award under the Plan that he or she has not
been previously employed by the Company or a Subsidiary, or if previously
employed, has had a bona fide period of non-employment, and that the grant of
Awards under the Plan is an inducement material to his or her agreement to enter
into employment with the Company or a Subsidiary).
 

--------------------------------------------------------------------------------

“Employee” means any person whom the Company or any Affiliate classifies as an
employee (including an officer) for employment tax purposes, whether or not that
classification is correct. The payment by the Company of a director’s fee to a
Director shall not be sufficient to constitute “employment” of such Director by
the Company.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Fair Market Value” means the fair market value of the Company Stock as of such
date based on the then-prevailing prices of the Company Stock on the New York
Stock Exchange, the American Stock Exchange, NASDAQ, or such other stocks
exchange as the Company Stock is then listed for trading (and, if none, as
determined by the Committee in good faith based on relevant facts and
circumstances).


“Grant Date” means the later of (i) the date designated as the “Grant Date”
within an Award Agreement, and (ii) date on which the Committee determines the
key terms of an Award; provided that as soon as reasonably practical thereafter
the Committee both notifies the Eligible Person of the Award and enters into an
Award Agreement with the Eligible Person.


“Independent Directors” shall mean a Director of the Company who qualifies as
“independent” within the meaning of Nasdaq Stock Market Rule 5605(a)(2), or any
successor rule, if the Company’s securities are traded on the Nasdaq Stock
Market, or the requirements of any other established stock exchange on which the
Company’s securities are traded, as such rules or requirements may be amended
from time to time.


“Incentive Stock Option” (or “ISO”) means, an Option that qualifies for
favorable income tax treatment under Code Section 422. Incentive Stock Options
may not be granted under the Plan.


 “Non-ISO” means an Option not intended to qualify as an Incentive Stock Option,
as designated in the applicable Award Agreement.


“Option” means a right to purchase Company Stock granted under the Plan, at a
price determined in accordance with the Plan. Any Option granted under this Plan
shall be a Non-ISO.


“Participant” means any Eligible Person who holds an outstanding Award.


“Person” means any natural person, association, trust, business trust,
cooperative, corporation, general partnership, joint venture, joint-stock
company, limited partnership, limited liability company, real estate investment
trust, regulatory body, governmental agency or instrumentality, unincorporated
organization, or organizational entity.


“Plan” means this Raptor Pharmaceutical Corp. 2014 Employment Commencement Stock
Incentive Plan.
 

--------------------------------------------------------------------------------

“Reporting Person” means an Employee who is subject to the reporting
requirements set forth under Rule 16b-3.


“Restricted Share” means a Share of Company Stock awarded with restrictions
imposed under Section 6.


“Restricted Share Unit” or “RSU” means a right granted to a Participant to
receive Shares or cash upon the lapse of restrictions imposed under Section 6.


“Retirement” means a Participant’s termination of employment after the age of 60
if the Participant has completed at least five continuous years of service with
the Company or a Company Affiliate as of the Participant’s termination of
employment.


“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, as amended
from time to time, or any successor provision.


“Share” means a share of Common Stock of the Company, as adjusted in accordance
with Section 9 of the Plan.


“Subsidiary” shall mean any entity (other than the Company), whether domestic or
foreign, in an unbroken chain of entities beginning with the Company if each of
the entities other than the last entity in the unbroken chain beneficially owns,
at the time of the determination, securities or interests representing at least
fifty percent (50%) of the total combined voting power of all classes of
securities or interests in one of the other entities in such chain.


“Ten Percent Holder” means a person who owns (within the meaning of Code Section
422) stock representing more than ten percent (10%) of the combined voting power
of all classes of stock of the Company.


“Withholding Taxes” means the aggregate minimum amount of federal, state, local,
and foreign income, payroll, and other taxes that the Company and any Affiliates
are required to withhold in connection with any Award.
 

--------------------------------------------------------------------------------

RAPTOR PHARMACEUTICAL CORP.
2014 EMPLOYMENT COMMENCEMENT STOCK INCENTIVE PLAN


_______________________
 
Appendix II: ____ Sub-Plan
______________________


This Appendix II applies to any Awards that are made to Eligible Persons who are
residents of ___________ and who are or may become subject to its tax laws
(i.e., income tax and/or social security tax) as a result of Awards granted
under the Raptor Pharmaceutical Corp. 2014 Employment Commencement Stock
Incentive Plan (the “Plan”).


Terms herein that begin with initial capital letters have This Appendix II shall
be read in conjunction with the Plan and is subject to the terms and conditions
of the Plan; provided that, to the extent that the terms and conditions of the
Plan differ from or conflict with the terms of this Appendix II, the following
terms of this Appendix II shall prevail:


1.            ______________________.
 
 

--------------------------------------------------------------------------------
